19 A.3d 511 (2011)
In re the Nomination Petitions filed by David HOWELLS, Jr. as a candidate for the Office of Magisterial District Judge in Magisterial District #31-1-04,
Petition of Objectors Joseph P. Maher, Joseph James McGrath, Joseph S. Hilliard, Lisa A. Hardman, Theresa Brown and Meloney Dosunmu.
No. 348 MAL 2011.
Supreme Court of Pennsylvania.
May 10, 2011.

ORDER
PER CURIAM.
AND NOW, this 10th day of May, 2011, the Petition for Allowance of Appeal is GRANTED. The issue as stated by the Petitioner is:
When a candidate commits a "fatal defect" by failing to timely file his ethics "statement of financial interests" contrary to both prevailing statutory and case law due to his reliance for legal advice from clerical personnel in the local election board, is such reliance unreasonable and inexcusable therefore mandating that the Commonwealth Court's affirmation of the trial court's decision allowing the candidate to amend his filings nunc pro tunc, constitutes an error of law and an abuse of discretion?
In briefing the issue, the parties are directed to discuss whether the Ethics Act applies to judicial candidates, regardless of incumbency, with special attention paid to the following decisions: Kremer v. State Ethics Commission, 503 Pa. 358, 469 A.2d 593 (1983), and In Re Nomination Petitions of Owen, 922 A.2d 973 (Pa.Cmwlth. 2007).
It is further ordered that David Howells, Jr., is to remain on both the Republican and Democratic ballots as a candidate for the office of Magisterial District Judge for District 31-1-04. In so ordering, we express no opinion on the merits of the decisions by the trial court and the Commonwealth Court.